UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 18, 2011 Wynn Resorts, Limited (Exact Name of Registrant as specified in Charter) Nevada 000-50028 46-0484987 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 3131 Las Vegas Boulevard South Las Vegas, Nevada 89109 (Address of principal executive offices) (Zip Code) (702) 770-7555 (Registrant’s telephone number, including area code) Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Wynn Resorts, Limited (the “Company”) has determined that the stock performance graph it voluntarily included in Item 5 of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010 (the “2010 10-K”) failed to reflect the reinvestment of dividends on the Company’s common stock, and therefore under-reported the Company’s stock price performance.A revised stock performance graph is attached hereto as Exhibit 99.1 and is incorporated by reference herein.Exhibit 99.1 supersedes the section titled “Stock Performance Graph” set forth in Item 5 of the 2010 10-K. Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Stock Performance Graph of Wynn Resorts, Limited, December 31, 2005 to December 31, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:April 18, 2011 WYNN RESORTS, LIMITED By: /s/ Kim Sinatra Kim Sinatra Senior Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Stock Performance Graph of Wynn Resorts, Limited, December 31, 2005 to December 31, 2010.
